                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

PERRY BECKER, individually and
on behalf of all others similarly
situated,

       Plaintiff,

v.                                         Case No:    2:19-cv-535-FtM-29NPM

PRO CUSTOM SOLAR LLC,

       Defendant.


                                         ORDER

       This matter is before the Court on the Letter requesting the Court to enter a

proposed confidentiality order, filed on January 30, 2020. (Doc. 35). The Court finds

two problems with this approach.

       First, Attorney Thomas J. Cotton filed the request by letter. Pursuant to Local

Rule 3.01(f), when requesting relief, the application must be made by motion and not in

the form of a letter, unless directed by the presiding judge. M.D. Fla. R. 3.01(f). Further

Local Rule 3.01(a) requires that when seeking relief, a party must include a brief citation

of facts and a memorandum of legal authority. M.D. Fla. R. 3.01(a). The Letter contains

neither.

       Second, turning to the Confidentiality Order, the parties have jointly agreed to the

terms of a confidentiality agreement. (Doc. 35). It is the policy of the judges in this

Division to allow the parties to reach their “own agreement regarding the designation of

materials as ‘confidential.’ There is no need for the Court to endorse the confidentiality

agreement. The Court discourages unnecessary stipulated motions for protective order.
The Court will enforce appropriate stipulated and signed confidentiality agreements.”

(Doc. 24, p. 3). Therefore, the Court will deny the Letter (Doc. 35), but will enforce all

appropriate terms of the parties’ stipulation, should it become necessary.

      Accordingly, it is hereby ORDERED:

      The Letter requesting the Court to enter a proposed confidentiality order (Doc. 35)

is DENIED.

      DONE and ORDERED in Fort Myers, Florida on February 5, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                          -2-
